Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. 	Claims 1-20 are presented for examination.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 6-11 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11 and 14-18 of U.S. Patent No. 10,690,369. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter and the limitations of claims 1, 6-11 and 16-18 of instant application 16/907,922 is fully discloses in the parent US Patent 10,690,369  of claims 1, 4-8, 11 and 14-18, the common subject of the claims are listed  as follow:
Instant US Patent application 16/907, 922
 Parent US patent 10, 690,369
Independent claim 1, 11 and 18, 
A system comprising: 
one or more processors; and one or more memory devices comprising instruction that, when executed by the one or more processors, cause the system to perform operations comprising: 

   operating according to a control schedule;
  
   detecting events that indicate occupancy;  
  
      storing a record of the events that indicate
 occupancy in the one or more memory devices; 
 
   entering an auto-away state where the system temporarily enters a more energy-efficient mode, wherein a determination that the system should enter the auto-away state is based at least in part on:
 
   a length of a current time interval during which no events that indicate occupancy were detected;  and 

   the stored record of the events that indicated occupancy during previous time intervals;  

   detecting a pattern of instances where the system enters the auto-away state over a plurality of days; and   

   adjusting the control schedule based at least in part on the pattern of instances where the system enters the auto-away state.

A controller comprising: 
one or more processors; and one or more memory devices comprising instruction that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:

  operating according to a control schedule;  

  detecting events that indicate occupancy; 

  storing a record of the events that indicate occupancy in the one or more memory devices;
  
  causing the controller to enter an auto-away state where the controller temporarily enters a more energy-efficient mode, wherein a determination that the controller should enter the auto-away state is based at least in part on:

  a length of a current time interval during which no events that indicate occupancy were detected; and 

  the stored record of the events that indicated occupancy during previous time intervals; 

  detecting a pattern of instances where the controller enters the auto-away state over a plurality of days; and
 
  adjusting the control schedule based at least in part on the pattern of instances where the controller enters the auto-away state.
       



Claims 4 and 14.  The controller of claim 1, wherein the pattern of instances where the controller enters the auto-away state over a plurality of days comprises at least two repeated instances of entering the auto-away state at approximately a same time of day on a same day of the week.
Claims 7 and 16.  The system of claim 1, wherein the operations further comprise: detecting a pattern of instances where the system exits the auto-away state over a plurality of days; and adjusting the control schedule based at least in part on the pattern of instances where the system exits the auto-away state.

Claims 5 and 15.  The controller of claim 1, wherein the operations further comprise: detecting a pattern of instances where the controller exits the auto-away state over a plurality of days; and adjusting the control schedule based at least in part on the pattern of instances where the controller exits the auto-away state.
Claims 8 and 17.  The system of claim 1, wherein the control schedule comprises a plurality 
of setpoints, wherein each of the plurality of setpoints comprises a time and a control setting.

 Claims 6 and 16.  The controller of claim 1, wherein the control schedule comprises a plurality of setpoints, wherein each of the plurality of setpoints comprises a time and a control setting.
Claim 9.  The system of claim 1, wherein the events that indicate occupancy are received from one or more occupancy sensors.
Claim 7 and 17.  The controller of claim 1, wherein the events that indicate occupancy are received from the one or more occupancy sensors.
Claim 10.  The system of claim 1, wherein the auto-away state causes an external system to use less energy than would otherwise be used without entering the auto-away state.
Claims 8 and 18.  The controller of claim 1, wherein the auto-away state causes an external system to use less energy than would otherwise be used without entering the auto-away state.



Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 2011/0264286) which discloses a smart control device is disclosed. The smart control device can be equipped in an electrical appliance, so as to be capable of controlling the electrical appliance by using diverse information that is provided from both the inside and the outside of the electrical appliance. In a smart control device monitoring and scheduling operations of an electrical appliance, the smart control device includes an interface unit configured to receive energy information, a smart controller configured to control energy saving functions of the electrical appliance based upon the energy information received from the interface unit.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KIDEST BAHTA/Primary Examiner, Art Unit 2119